UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARY L. KAY,
                                        Plaintiff,
                        -v-                                         17 Civ. 9058 (PAE) (OTW)

 NEW YORK CITY DEPARTMENT OF EDUCATION,                                       ORDER

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised by the parties that all claims asserted herein have been

settled in principle, Dkt. 64, it is ORDERED that the above-entitled action is hereby dismissed

and discontinued without costs, and without prejudice to the right to reopen the action within

thirty days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to be

“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

       In light of this development, the pre-motion conference scheduled for Thursday,

February 13, 2020 is adjourned. Counsel for the defendant is directed to serve a copy of

their letter, Dkt. 64, and this Order on plaintiff personally as well as plaintiff’s limited

scope pro bono counsel, and file proof of service of the same on the docket.

       The Clerk of Court is respectfully directed to close this case.
      SO ORDERED.

                                 PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: February 12, 2020
       New York, New York




                            2
